reasons for the sentence demonstrates an abuse of discretion, we decline to
                 impose such a requirement upon the district court.        See Campbell v.
                 Eighth Judicial Dist. Court, 114 Nev. 410, 414, 957 P.2d 1141, 1143
                 (1998). Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                     Saitta


                 cc:   Hon. Elliott A. Sattler, District Judge
                       Washoe County Public Defender
                       Attorney General/Carson City
                       VVashoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e